Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50531 ETRIALS WORLDWIDE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0308891 (I.R.S. Employer Identification No.) 4000 Aerial Center Parkway Morrisville, North Carolina 27560 (Address of principal executive offices) (919)653-3400 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of the Act: None Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.ýYesoNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesýNo As of the close of business on November 1, 2007, the Company had 12,520,480 common shares and 12,350,000 common stock purchase warrants outstanding. ETRIALS WORLDWIDE, INC. QUARTERLY REPORT ON FORM 10-QSB FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Table of Contents Page Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operationsfor the three and nine months ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis 19 Item 3. Controls and Procedures 30 Part II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Exhibit Index 33 2 Part I - FINANCIAL INFORMATION Item 1.Financial Statements etrials Worldwide, Inc. Consolidated Balance Sheets September 30, December 31, 2007 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 15,335,683 $ 11,828,667 Short-term investments 2,800,000 8,160,293 Accounts receivable, net of allowance for doubtful accounts of $12,500 and $22,000, respectively 5,812,347 4,980,350 Inventory 596,954 - Prepaid expenses and other current assets 389,086 408,786 Total current assets 24,934,070 25,378,096 Property and equipment, net of accumulated depreciation of $3,772,595 and $2,895,543, respectively 2,268,186 1,856,949 Goodwill 8,011,037 8,011,037 Developed technology, net of accumulated amortization of $1,673,690 and $1,658,491, respectively - 15,199 Other assets 119,538 117,021 Total assets $ 35,332,831 $ 35,378,302 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 843,097 $ 804,471 Accrued expenses 1,959,619 1,976,226 Deferred revenue 2,056,785 2,013,533 Bank line of credit and other short-term borrowings 2,052,935 646,000 Current portion of capital lease obligations 419,673 74,796 Total current liabilities 7,332,109 5,515,026 Capital lease obligations, net of current portion 135,265 46,846 Long-term borrowings, net of current portion 288,721 20,000 Total liabilities 7,756,095 5,581,872 Commitments and contingencies Stockholders' equity: Common stock; $0.0001 par value; 50,000,000 shares authorized at September 30, 2007 and December 31, 2006; and 12,497,743 and 12,278,804 issued and outstanding at September 30, 2007 and December 31, 2006, respectively 1,250 1,228 Additional paid-in capital 54,911,467 53,629,085 Deferred compensation (26,208 ) (108,102 ) Accumulated deficit (27,309,773 ) (23,725,781 ) Total stockholders' equity 27,576,736 29,796,430 Total liabilities and stockholders' equity $ 35,332,831 $ 35,378,302 See accompanying notes. 3 etrials Worldwide, Inc. Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Net service revenues $ 4,136,040 $ 4,445,492 $ 13,417,556 $ 11,305,916 Reimbursable out-of-pocket revenues 1,074,690 330,716 3,490,716 2,324,353 Total revenues 5,210,730 4,776,208 16,908,272 13,630,269 Costs and expenses: Costs of revenues 2,370,806 1,628,854 6,704,394 4,899,766 Reimbursable out-of-pocket expenses 1,074,690 330,716 3,490,716 2,324,353 Sales and marketing 969,608 792,610 3,634,983 2,558,754 General and administrative 1,673,748 1,374,903 5,655,144 3,560,550 Amortization of intangible assets - 11,397 15,199 77,018 Research and development 609,184 459,397 1,609,898 1,379,275 Total costs and expenses 6,698,036 4,597,877 21,110,334 14,799,716 Operating (loss) income (1,487,306 ) 178,331 (4,202,062 ) (1,169,447 ) Other income (expenses): Interest expense (52,370 ) (32,125 ) (93,401 ) (73,226 ) Interest income 229,194 274,613 725,216 634,522 Other income, net (1,985 ) (29,332 ) (13,745 ) 13,235 Total other income, net 174,839 213,156 618,070 574,531 Net (loss) income (1,312,467 ) 391,487 (3,583,992 ) (594,916 ) Dividends and accretion of preferred stock - - - (95,969 ) Induced converison of common stock warrants - - - (1,030,000 ) Net (loss) income attributable to common stockholders $ (1,312,467 ) $ 391,487 $ (3,583,992 ) $ (1,720,885 ) Net (loss) earnings per share attributable to common stockholders: Basic $ (0.12 ) $ 0.04 $ (0.33 ) $ (0.18 ) Diluted $ (0.12 ) $ 0.03 $ (0.33 ) $ (0.18 ) Weighted average common shares outstanding: Basic 10,826,486 10,833,313 10,768,961 9,744,833 Diluted 10,826,486 11,459,533 10,768,961 9,744,833 See accompanying notes. 4 etrials Worldwide, Inc. Consolidated Statements of Stockholders' Equity (unaudited) Additional Common Stock Paid-In Deferred Accumulated Stockholders’ Shares Amount Capital Compensation Deficit Equity Balance at December 31, 2006 12,278,804 $ 1,228 $ 53,629,085 $ (108,102 ) $ (23,725,781 ) $ 29,796,430 Stock-based compensation recorded in accordance with SFAS 123R - - 1,116,371 - - 1,116,371 Amortization of deferred stock-based compensation - - - 29,885 - 29,885 Reversal of employee stock compensation expense due to terminations - - (69,682 ) 52,009 - (17,673 ) Issuance of restricted common stock 50,000 5 21,729 - - 21,734 Issuance of common stock to consultant 10,727 1 50,416 - - 50,417 Exercise of employee stock options 158,212 16 163,548 - - 163,564 Net loss - (3,583,992 ) (3,583,992 ) Balance at September 30, 2007 12,497,743 $ 1,250 $ 54,911,467 $ (26,208 ) $ (27,309,773 ) $ 27,576,736 See accompanying notes. 5 etrials Worldwide, Inc. Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30 2007 2006 Operating activities Net loss $ (3,583,992 ) $ (594,916 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 896,701 564,543 Accretion of discount on investments held-to-maturity (4,743 ) - Amortization of prepaid software application-hosting discount - 334,339 Non-cash compensation expense 1,200,734 553,266 Provision for allowance for doubtful accounts (9,500 ) (4,000 ) Changes in operating assets and liabilities: Accounts receivable (822,497 ) (1,647,558 ) Prepaid expenses and other assets 17,183 (101,890 ) Inventory (596,954 ) - Accounts payable and accrued expenses 22,019 181,119 Deferred revenue 43,252 66,019 Net cash used in operating activities (2,837,797 ) (649,078 ) Investing activities Purchase of property and equipment (385,123 ) (335,286 ) Capitalized internal software development costs (265,486 ) (316,716 ) Sales (purchases) of short-term investments, net 5,365,036 (7,873,704 ) Net cash provided by (used in) investing activities 4,714,427 (8,525,706 ) Financing activities Net proceeds from bank line of credit 1,288,000 97,000 Borrowings from bank equipment and other loans 608,800 - Payments on bank equipment and other loans (221,144 ) (90,000 ) Principal payments on capital leases (208,834 ) (91,023 ) Proceeds from issuance of stock options and warrants 163,564 203,177 Proceeds from issuance of common stock in reverse acquisition of CEA, net of issuance costs - 20,428,005 Net cash provided by financing activities 1,630,386 20,547,159 Effect of exchange rate changes on cash - 2,578 Net increase in cash and cash equivalents 3,507,016 11,374,953 Cash and cash equivalents at beginning of year 11,828,667 1,650,323 Cash and cash equivalents at end of year $ 15,335,683 $ 13,025,276 Supplemental cash flow information Capital lease additions $ 642,130 $ - Cash paid for interest $ 78,866 $ 73,557 See accompanying notes. 6 etrials Worldwide, Inc. Notes to Consolidated Financial Statements (unaudited) 1. Organization and Capitalization etrials Worldwide, Inc. etrials Worldwide, Inc. (“etrials” or the “Company”) is a provider of eClinical software technology and services to pharmaceutical, biotechnology, medical device, and contract research organizations. The Company offers insight into the clinical trial process, maximizing its customers’ return on investment and accelerating their time to market. The Company’s primary focus is on the costly and time-consuming clinical trial phase of drug development. The Company’s operations are subject to certain risks and uncertainties, including among others, rapid technological change, increased competition from existing competitors and new entrants, lack of operating history, and dependence upon key members of the management team. The operating results are also affected by general economic conditions impacting the pharmaceutical industry. Merger and Accounting Treatment CEA Acquisition Corporation (“CEA”) was incorporated in Delaware on October 14, 2003 as a blank check company, the objective of which was to effect a merger, capital stock exchange, asset acquisition or other similar business combination in the entertainment, media and communications industry.On February 19, 2004, CEA consummated an Initial Public Offering (the “Offering”) and raised net proceeds of $21,390,100.Of the net proceeds from the Offering, $20,527,250 was placed in trust and invested in government securities.The remaining proceeds were available for business, legal, and accounting due diligence on prospective acquisitions and continuing general and administration expenses. In connection with CEA’s initial public offering in February 2004, CEA issued to representatives of its underwriter options to purchase 350,000 units at an exercise price of $9.90 per unit.Each unit consists of one share of common stock and two warrants to purchase one common share each at an exercise price of $6.40 per share.The 700,000 warrants underlying the underwriter’s purchase option are subject to the same terms and conditions as the outstanding warrants of the Company described in Footnote 8 “Stockholders’
